Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 lines 11 and 12, the words “the bottom portion” should read – the lower portion –
Claim 5 lines 1 and 2, the words “the bottom portion” occur twice. It should read – the lower portion –
The application has been amended as follows: 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art by Tsuno et al. Publication No. US 2018/0315634 discloses a substrate support comprising: a base [Fig. 2, base 4] ; and an electrostatic chuck having two electrodes [Fig. 2, 11, 12].  However, the prior art does not disclose an electrostatic chuck having an upper portion that is separable from a lower portion, the lower portion being retained on the base and the upper portion being in-situ replaceable, wherein the upper portion of the electrostatic chuck including a top ceramic plate having a first electrode that controllably holds a wafer to an upper surface of the top ceramic plate by a first electrostatic attractive force generated in response to a first voltage applied the first electrode, and a metal layer disposed between the first electrode and an upper surface of the bottom portion of the electrostatic chuck, and the bottom portion of the electrostatic chuck including a second electrode that controllably holds the upper portion to the lower portion by a second electrostatic attractive force generated in response to a second voltage applied to one of the second electrode and the metal layer.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
2) The prior art by Eytan et al. Publication No. US 2012/0262834 discloses a substrate support comprising: an electrostatic chuck having an upper portion [Fig. 2, 41] 
However, the prior art does not disclose a substrate support comprising: a base; and that the upper portion is separable from a lower portion, the lower portion being retained on the base and the upper portion being in-situ replaceable, wherein the upper portion of the electrostatic chuck including a top ceramic plate having a first electrode that controllably holds a wafer to an upper surface of the top ceramic plate by a first electrostatic attractive force generated in response to a first voltage applied the first electrode, and a metal layer disposed between the first electrode and an upper surface of the bottom portion of the electrostatic chuck, and the bottom portion of the electrostatic chuck including a second electrode that controllably holds the upper portion to the lower portion by a second electrostatic attractive force generated in response to a second voltage applied to one of the second electrode and the metal layer. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose a substrate support for use in a reaction chamb3er, the substrate support comprising: an electrostatic chuck having a first electrode in an upper portion; wherein under a condition that the second voltage is not supplied to the second electrode, the second electrostatic attractive force is not present and the electrostatic chuck is freed to be replaced in-situ without also removing the base and without exposing the reaction chamber to an external atmosphere. This feature in combination 
The following is an examiner’s statement of reasons for allowance of claim 20: The prior art does not disclose an in-situ replaceable electrostatic chuck comprising: the body having a first electrode disposed within an upper portion of the dielectric plate; a second electrode disposed in a bottom portion of the dielectric plate.  This feature in  combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836